Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the single recess”. Is it referring to the “at least one bottomed recess” claimed in claim 1. The inconsistent language makes it unclear.
Claim 3 recites “the recess”. Claims 3 depends from 2 which recites “the single recess” and claim 2 depends from claim 1 which recites the “at least one bottomed recess”. The inconsistent language makes it unclear.
Claim 5 recites “at least a part of the protrusion is inclined toward the first wall surface..”. Which part? What are the mets and bounds for this claimed suject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 4-300114.		
Regarding claim 1, ‘114 discloses a cutting insert comprising: an upper surface; a lower surface on a side opposite to the upper surface; and a peripheral side surface connecting the upper surface and the lower surface, a cutting edge being formed in at least a part of a first ridgeline where the upper surface and the peripheral side surface intersect (figure 6), wherein at least one bottomed recess (37) recessed from the lower surface to the upper surface is formed in an outer peripheral portion of the lower surface (figure 6), and each of the recesses is formed in a substantially triangular shape having a first vertex (V1: see figure below ) and a second vertex (V2) respectively positioned on a second ridgeline where the lower surface and the peripheral side surface intersect and a third vertex (V3) positioned on the lower surface and separated from the second ridgeline.
[AltContent: arrow][AltContent: textbox (V3)][AltContent: arrow][AltContent: textbox (V2)][AltContent: textbox (V1)][AltContent: arrow][AltContent: arrow][AltContent: arrow] 		
    PNG
    media_image1.png
    491
    494
    media_image1.png
    Greyscale

Regarding claim 2, ‘114 discloses the second ridgeline is formed in a substantially equilateral triangle having a first side, a second side, and a third side, and the single recess (37) is formed on each of the first side, the second side, and the third side (see figure above).
	Regarding claim 3, ‘114 discloses the claimed invention (i.e. the recess having vertices and surfaces inbetween), except  for the recess including a long surface formed between the first vertex and the third vertex and a short surface formed between the second vertex and the third vertex and shorter than the long surface, and an edge of the recess where the lower surface and the long surface formed on the first side intersect and that is a part near the first vertex is formed in a straight line substantially orthogonal to the second side or the third side. It would have been an obvious matter of design choice to choose a desired recess shape such that the different portions of the surfaces between the vertices are of whatever form or shape was desired or expedient depending on the size of the inset, type of machining operation thus movement of the insert during cutting, cutting speed, type of material etc. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choice to choose a desired recess shape such that the different portions of the surfaces between the vertices are of whatever form or shape was desired or expedient depending on the size of the inset, type of machining operation thus movement of the insert during cutting, cutting speed, type of material etc.
	Regarding claim 4, ‘114 discloses  a tool comprising: the cutting insert according to claim 1; and a tool main body extending from a base end to a tip with a insert seat where the cutting insert is mountable provided near the tip (figure 1), wherein the insert seat has a first wall surface facing the peripheral side surface of the cutting insert from the tip side, the tool main body has a back metal formed between the first wall surface and an end surface on the tip side and supports the cutting insert, and a protrusion (43) protruding from the first wall surface and having a shape resembling the recess is formed on the back metal (figures 1, 2 and 7). Even though ‘114 does not discloses a turning tool (with  tool main body formed in a rod shape extending from a base end), Examiner takes Official Notice that that it is old and well known in the machining art to have inserts that can be used in different cutting environments such as milling, turning, boring etc.
	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        4/13/21